Fourth Court of Appeals
                                San Antonio, Texas
                                       July 3, 2019

                                   No. 04-18-00850-CR

                          EX PARTE Juan Gabriel CISNEROS,

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 88-02-02179-CR
                      Honorable Federico Hinojosa, Judge Presiding

                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The Court has considered the Appellant’s Motion for Reconsideration En Banc and the
motion is DENIED.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court